Mr. Michael D. Garrett, Director Department of Public Safety P. O. Box 749 Jefferson City, Missouri 65101
Dear Mr. Garrett:
This is in reply to your request for an opinion of this office on the following questions:
         "a.  Are there any laws in this State which will prohibit the operation of a vehicle which is equipped with a Deceleration Alert System?
         "b.  Does the Department of Public Safety have authority under Section 304.019
or under Section 307.030 (transferred to the Department of Public Safety through governmental reorganization) to issue an approval for the Deceleration Alert System?"
As background to the above inquiries, you have informed us that the Deceleration Alert System is a device mounted on the rear of a motor vehicle which shows a green light when the operator's foot is on the accelerator, but when the operator's foot is removed from the accelerator two amber lights show to the rear of the vehicle. In addition, when the brake pedal of the vehicle is depressed, the two amber lights go out and the vehicle's existing brake lights come on.
Section 307.030, RSMo 1969, provides as follows:
         "1.  The director of revenue is hereby given authority to pass upon the lighting equipment of any vehicle, motor vehicle, or motor-drawn vehicle with a view to its safety for use on a street or highway.
         "2.  The director of revenue is hereby authorized to promulgate rules and regulations not inconsistent with this chapter, and publish same.
         "3.  The director of revenue may require the approval of any lighting equipment or lighting device, and charge a fee therefor of fifty dollars for each device or each single lighting device submitted for approval, and may set up the procedure which may be followed when any lighting equipment or lighting device is submitted for approval.
         "4.  The director of revenue may revoke or suspend for cause, after hearing, any certificate of approval that may be issued covering any lighting equipment or lighting device under this chapter."
Of course, Section 11, subsection 9 of the Omnibus State Reorganization Act of 1974, Senate Bill No. 1, First Extraordinary Session, 77th General Assembly, transferred the above powers, functions, and duties to the Director of Public Safety.
Based upon your description of the Deceleration Alert System, it is our opinion that the System is covered by the provisions of Section 307.030. We believe that the terms "lighting equipment" and "lighting device" as used in the statute encompass the Deceleration Alert System. State ex rel. Zoological Park Subdistrictof City and County of St. Louis v. Jordan, 521 S.W.2d 369 (Mo. 1975); Playboy Club, Inc. v. Myers, 431 S.W.2d 228 (Mo. 1968). Furthermore, we do not believe that the provisions of Section304.019, RSMo 1969, apply to the Deceleration Alert System. The language of Section 304.019 applies to devices designed to signal the turning, stopping, or sudden decrease in speed of a motor vehicle. It would appear from your description of the Deceleration Alert System that its purpose is to merely indicate when a driver takes his foot off the accelerator, and not to signal the stopping, turning, or sudden decrease in speed of the vehicle. Therefore, we conclude that the Deceleration Alert System falls within the purview of Section 307.030, RSMo 1969, and that the Director of Public Safety has the authority to approve such a system.
This office has also examined the laws of the state of Missouri to determine whether or not any law would prohibit the operation of a motor vehicle which is equipped with the Deceleration Alert System, as described in your opinion request, within this state. The laws of the state of Missouri relevant to lighting and signaling devices of motor vehicles are contained in Section304.019, RSMo 1969, and Chapter 307, RSMo 1969. We have been unable to locate any state law which would prohibit the use of the Deceleration Alert System on motor vehicles operated within this state.
CONCLUSION
It is, therefore, the opinion of this office that:
1.  The Director of Public Safety has the authority to approve or disapprove the use of the Deceleration Alert System on motor vehicles in this state pursuant to the provisions of Section307.030, RSMo 1969.
2.  The use of the Deceleration Alert System on motor vehicles operated within this state would not violate any laws of the state of Missouri.
The foregoing opinion, which I hereby approve, was prepared by my assistant, William F. Arnet.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General